Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s preliminary amendment filed on 24 February 2021 has been entered. Claims 2-29 have been amended.  No claims have been cancelled or added.  Claims 1-30 are still pending in this application, with only claim 1 being independent.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 February 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 8, 2, 15, 16, 18, 20, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Regarding claims 2, 6, 15, and 18, are rejected as all four claims recite a limitation starting with “…preferably…” on line 3 of each of the claims. This limitation is unclear as to if the succeeding limitation is required or not.
Regarding claim 5, “a suitable ratio of transmission to reflection of the at least one beam splitter element can be selected for an essentially homogeneous and efficient decoupling of the light from the at least one light guide” is unclear.  This is unclear for a few reasons.  First, “…can be selected for an essentially homogeneous and efficient decoupling…” does not provide any definitive meets and bounds to the previous limitations as “can be” does not clearly state whether the limitation needs to be met. Also, it is unclear both what a “suitable ratio” would be as well as how a “suitable ratio” could be met.  For the purposes for examination this limitation is understood as “the at least one beam splitter element facilitates a homogeneous and efficient decoupling of the light from the at least one light guide.”
Similarly, claim 8 is rejected.  It is unclear how the reflectivity is “optimized” such that “the reflectivity of the partially-reflective layer is optimized with respect to the homogeneity and the efficiency of the light coupled out of the at least one light guide by means of the light decoupling device.” Paragraph [0130] of the instant PG-Pub points to numerous ways to “optimize” the reflectivity and one having ordinary skill in the art before the effective filing date would concur.  Thus, for the purposes of examination, the limitation will be considered to be met so long as there is a goal of optimization for even light distribution. 
Regarding claim 11, it is unclear how “the at least one diffractive optical element [achieves] a diffraction efficiency of η<100%.” The Examiner turned to the specification for 
Regarding claim 16, the limitation “intensity errors in the light output power which is coupled out of the at least one light guide can be compensated for by means of a location-dependent input intensity distribution of the light which can be coupled into the light guide” is unclear. It is unclear how “intensity errors” is defined.  Based on the remainder of the claim as well as at least paragraph [0102] of the instant PG-PUB, the claim is understood as the light guide is designed to promote a light emission that is homogeneous and evenly distributed for the purposes of examination.
Regarding claim 20, the claim states “at least one light decoupling device is designed for decoupling light propagating in the at least one light guide in each case upon each incidence on the light decoupling device, so that light segments are generatable which can be coupled out of the light guide.”  This is unclear. It is unclear what “in each case upon each incidence on the light decoupling device” means. Also, whilst Applicant can their own lexicographer, “generatable” is not clearly defined within the specification.  It is understood to be a form of “generate” with the suffix “-able” or “ability to be generated”.  Based on at least Applicant’s figure 1 and associated text and for the purposes of examination, the claim is understood as “…wherein at least a portion of the light incident on the at least one light decoupling device is coupled out of the light guide.” 
Claims 21 and 23 are rejected due to their dependency on at least claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims1-18, 20-24, 26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmonds et al. (US 2012/0044572; hereinafter ‘Simmonds’).
Regarding claim 1, Simmonds discloses a light guiding device for guiding light, comprising: at least one light guide (at least 10, as disclosed in at least paragraph [0038], as seen in at least figs. 1 and 9), which has at least two layers (figure 9 clearly shows the two layers 52, 50, as disclosed in at least paragraph [0050]), 
at least one beam splitter element (64 as seen in at least fig. 9, as disclosed in at least [0050]), which is provided between the at least two layers (50, 52) of the at least one light guide (10), where the at least one beam splitter element (64) is designed for partially transmitting and reflecting incident light propagating in the at least one light guide (as clearly disclosed in at least paragraph [0050]) (EXAMINER NOTE:  fig. 1 also shows at least two layers one “above” decoupling device 24 and one “below”; however, as the layers are not clearly labeled, fig. 9 is used for convenience and clarity), and 


Regarding claim 2, Simmonds discloses the light propagates within the at least one light guide (10) via a reflection on boundary surfaces of the light guide (10) (as seen in at least figs. 1 and 9, as disclosed in at least paragraph [0038]), preferably via total internal reflection.

Regarding claim 3, Simmonds discloses the at least one light guide (10) is formed cuboidal (as described in at least paragraph [0038], as interpreted in at least figs. 1, 9, and 10), where the at least one beam splitter element (64) is formed planar and is provided essentially in parallel to the boundary surfaces of the light guide (as disclosed in at least paragraph [0050] and as seen least figs. 1 and 9).

Regarding claim 4, Simmonds discloses the light propagating in the at least two layers (50, 52) of the at least one light guide (10) is coupled to one another via the at least one beam splitter element (64) (as seen in at least fig. 9).

Regarding claim 5, as best understood, Simmonds discloses a suitable ratio of transmission to reflection of the at least one beam splitter element can be selected for an essentially homogeneous and efficient decoupling of the light from the at least one light guide (at least paragraphs [0047 and 0048] teaches Simmonds goal of providing sufficient beam splitter element transmission/reflection “ratios” for an even brightness).

Regarding claim 6, Simmonds discloses the at least one light decoupling device (24) comprises at least one diffractive optical element (as disclosed in at least paragraph [0039]), preferably a volume grating or a surface grating.

Regarding claim 7, Simmonds discloses a partially-reflective layer (60, as seen in at least fig. 7, as disclosed in at least paragraphs [0047 and 0048]) is provided, which is arranged between a boundary surface of the at least one light guide (10) and the at least one diffractive optical element (24) (as disclosed in at least paragraphs [0047 and 0048], where at least figs. 1 and 9 shows the location positioned between the edge of the light guide and the diffractive optical element).

Regarding claim 8, as best understood, Simmonds discloses the reflectivity of the partially-reflective layer (60) is optimized with respect to the homogeneity and the efficiency of the light coupled out of the at least one light guide by means of the light decoupling device (as disclosed in at least paragraphs [0047 and 0048]).

Regarding claim 9, Simmonds discloses the reflectivity of the partially-reflective layer (60) and the reflectivity of the at least one beam splitter element (64) are adapted to one another (as disclosed in at least paragraph [0050]).

Regarding claim 10, Simmonds discloses the partially-reflective layer has a location-dependent transmission and reflection (as disclosed in at least paragraph [0061]).

Regarding claim 11, as best understood, Simmonds discloses the at least one diffractive optical element has a diffraction efficiency of η<100%, or the at least one diffractive optical element has a location-dependent diffraction efficiency (as disclosed in at least paragraph [0061]).

Regarding claim 12, Simmonds discloses the at least one light decoupling device (24) has a constant reflectance provided over its surface (as disclosed in at least paragraph [0050]).

Regarding claim 13, Simmonds discloses the at least one light decoupling device (24) is designed to be transmissive or reflective (as disclosed in at least paragraphs [0045-0050]).

Regarding claim 14, Simmonds discloses at least one mirror element (at least 16, 34, 36; as seen in at least fig. 1; as disclosed in at least paragraph [0040]) is provided on a lateral surface of the at least one light guide present in the light propagation direction (as seen in at least fig. 1).

Regarding claim 15, Simmonds discloses a light propagation angle (theta) in the at least one light guide is in a range between 60° to 85°, preferably in a range between 70° and 80° (as disclosed in at least paragraphs [0048-0049]).

Regarding claim 16, as best understood, Simmonds discloses intensity errors in the light output power which is coupled out of the at least one light guide can be compensated for by 

Regarding claim 17, Simmonds discloses at least one light coupling device (at least 16, as seen in at least figs. 1 and 9) is provided, which is arranged on the at least one light guide (10) and is provided for coupling incident light into the light guide (as seen in at least figs. 1 and 9, as disclosed in at least paragraph [0038]).

Regarding claim 18, as best understood, Simmonds discloses the light coupling device (16) comprises at least one diffractive optical element (as disclosed in at least paragraph [0038]), preferably a volume grating or a surface grating, or at least one mirror element or at least one prism element.

Regarding claim 20, as best understood, Simmonds the at least one light decoupling device (24) is designed for decoupling light propagating in the at least one light guide (10) in each case upon each incidence on the light decoupling device, so that light segments are generatable which can be coupled out of the light guide (at least fig. 1 shows at least a portion of the light incident 26, 28, and 30 segments on the at least one light decoupling device 24 is coupled out of the light guide 10).

Regarding claim 21, as best understood, Simmonds discloses the light segments (26, 28, 30) are arranged continuously adjacent to one another or overlapping one another (as seen in at least fig. 1).

Regarding claim 22, Simmonds discloses a width of a light bundle (14, at least fig. 1) to be coupled into the at least one light guide is determined at the coupling position (16) of the light guide in such a way that homogeneous and efficient coupling of the light out of the light guide is achievable (as disclosed in at least paragraph [0038]).

Regarding claim 23, as best understood, Simmonds discloses the distance of the individual decoupled light segments (26, 28, 30) from one another is determined by the individual thicknesses of the at least two layers of the at least one light guide (as disclosed in at least paragraphs [0052-0059]).

Regarding claim 24, Simmonds discloses the light guiding device is coupled to at least one light source (not shown, but emits light 14), which emits light and directs it on the light guiding device (as seen in at least fig. 1).

Regarding claim 26, Simmonds discloses at least two light guides (at least 10 and 12 in at least fig. 1) are provided for expanding the light in two directions different from one another (the Examiner notes that a suitable alternative embodiment in at least fig. 10 with two light guides 74 and 86).

Regarding claim 28, Simmonds discloses an illumination device, comprising: at least one light source for emitting light (not shown, but emits rays 14), and a light guiding device as 

Regarding claim 29, Simmonds discloses a collimation unit (not shown) is provided for collimating the light emitted by the at least one light source (as disclosed in at least paragraph [0038]).

Regarding claim 30, Simmonds discloses a display device for displaying two-dimensional and/or three-dimensional information, comprising: at least one illumination device as claimed in claim 28, at least one spatial light modulation device (at least 16, as seen in at least fig. 1), which is illuminatable by the illumination device, and at least one optical system (12, at least fig. 1) for generating the information to be displayed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 25, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds.
Regarding claim 19, Simmonds discloses the claimed invention as indicated above.
Simmonds does not specifically name the profiles of the light entering the light guide.

It would have been obvious to one having ordinary skill in the art before the effective filing date to make the profile of Simmond’s light intensity distribution entering the at least one light guide is a Gaussian profile, a sawtooth profile, or a rectangular profile.
One would have been motivated to do so to further assist the light guide achieve even light distributions.

Regarding claim 25, Simmonds discloses the claimed invention as indicated above.
Simmonds does not explicitly disclose a second light source. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to include a second light source such that two light sources are coupled to Simmond’s light guiding device, where the light guiding device is illuminatable by means of a first light source from a first side and the light guiding device is illuminatable by means of a second light source from a second side, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Furthermore, one would have been motivated to do so as it is a well-known practice to provide at least two light sources to promote a homogenous light distribution.

Regarding claim 27, Simmonds discloses the claimed invention as indicated above.
Simmonds, in the relied upon embodiments of figs. 1 and 9, does not specifically disclose both a cuboidal and rod-shaped light guide.

It would have been obvious to one having ordinary skill in the art before the effective filing date to use both a rod and a cuboidal light guide, as taught in fig. 10, within the light guiding devices seen in at least figs. 1 and 9.
One would have been motivated to do so as Simmonds clearly teaches combining both rod-shaped and cuboidal light guides as an acceptable means to achieve homogenous light distribution. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing at least a two-layer light guide having at least light altering means between the two layers:
Nivon et al. (US 2006/0221448)
Mukawa et al. (US 2006/0228073)
Amitai et al. (US 6,169,613)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875